Citation Nr: 0123617	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than in March 1997 
for service connection for lumbosacral degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
March 1968.  

This appeal arises from a January 1999 rating action, which 
established service connection for the veteran's low back 
disability, effective from March 1997.  In June 1999, the 
veteran disagreed with the date from which this benefit was 
made effective and perfected an appeal in this regard in 
January 2000.  In May 2001, she appeared at a hearing 
conducted by the undersigned at the Pittsburgh, PA VA 
regional office (RO).  Thereafter, a transcript of the 
hearing was obtained and the matter was referred to the Board 
of Veterans' Appeals (Board) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was discharged from service under honorable 
conditions in March 1968.  

2.  In March 1997, the veteran first submitted a claim for 
service connection for a low back disability.  

3.  In a January 1999 rating action, service connection for a 
low back disability was granted, effective from March 1997.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than in March 1997 for service connection for lumbosacral 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case essentially contends that since she 
has experienced back problems since the in-service back 
injury to which her current back disability was ultimately 
related, service connection for her back disability should 
have been established from the date of her discharge from 
service.  

A review of the veteran's service medical records shows that 
she was hospitalized for 3 days in December 1967 for a 
lumbosacral strain, after she fell in the company barracks.  
Her duties were temporarily restricted after this 
hospitalization due to this injury, but she then apparently 
returned to full duty on December 15, 1967.  After that time, 
her service medical records showed no further complaints 
related to her back, and when examined in connection with her 
discharge from service in February 1968, the spine was normal 
upon clinical evaluation.  The veteran was then discharged 
from the service in March 1968, under honorable conditions, 
with no indication that this discharge was in any way related 
to her back injury.  

Thereafter, the evidence shows that the veteran first 
submitted a claim for service connection for a back 
disability in March 1997.  This was an informal claim set out 
on VA Form 21-4138 (Statement in Support of Claim) and, 
although the claim was initially denied, after a VA physician 
opined in September 1998 that the veteran's current back 
disability was "as likely as not in some part, related to 
her injury suffered," service connection for lumbosacral 
degenerative joint disease was granted in a January 1999 
rating action.  The effective date of this benefit was March 
1997, the date of receipt of the veteran's claim.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (1998; see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  

As is apparent from the foregoing, the original claim for 
service connection for a back disability was received in 
March 1997, almost 30 years after the veteran's discharge 
from service.  [Indeed, in her January 2000 substantive 
appeal, the veteran complained that no one advised her of her 
rights to file a claim for benefits when she was first 
discharged from service, strongly supporting the conclusion 
that she, in fact, did not file any such claim until her 
recent award of benefits.]  In any event, the veteran's 
initial March 1997 claim is obviously well after the first 
year following her service discharge, and the assignment of 
an effective date for service connection for this disability 
as of the day following separation from service would be 
manifestly inconsistent with controlling law and regulation.  

Further, although medical documentation of the veteran's 
claimed back treatment during the period between her service 
discharge in 1968 and the date of her claim in 1997 is not 
currently associated with the claims file, (the service 
connection claim having been favorably decided without this 
corroborating evidence), even if such evidence had been part 
of the record, the aforementioned criteria regarding the 
establishment of an effective date, require that it be the 
later of the date of claim or the date entitlement arose.  
Since there had been no claim for service connection for a 
back disability before March 1997, medical evidence of a back 
disability prior to that time cannot result in an award of an 
earlier effective date.  Under these circumstances, there is 
no basis upon which to establish an effective date for 
service connection for lumbosacral degenerative joint disease 
any earlier than that which has been currently assigned, and 
the veteran's appeal must be denied.  

In reaching this decision, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran is not prejudiced by its 
consideration of her claim for an earlier effective date for 
service connection insofar as VA has already met all notice 
and duty to assist obligations to the veteran that they set 
forth.  In essence, the statement of the case provided the 
veteran in December 1999 set forth the law and regulations 
governing entitlement to the benefit she seeks, it advised 
her of the evidence which would substantiate her claim, and 
it listed the evidence considered in connection with her 
appeal.  Moreover, the veteran has provided oral testimony at 
a hearing conducted by the undersigned, and since the nature 
of her claim is such that its outcome turns on the date she 
first submitted a claim for the underlying benefit at issue, 
which the veteran essentially acknowledged did not occur 
prior to March 1997, it may be concluded that VA's obligation 
to obtain any other records or undertake additional 
development regarding this matter has been satisfied.

As stated, since the requirements of the VCAA have been met, 
the veteran is not prejudiced as a result of the Board 
deciding her appeal without first affording the RO an 
opportunity to consider the claim anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to an effective date earlier than in March 1997 
for service connection for lumbosacral degenerative joint 
disease is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

